Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 13, 2020

                                      No. 04-19-00891-CV

                                       WEBB COUNTY,
                                         Appellant

                                                v.

 Juan C. Garcia LINO, Individually and as Representative of the Estates of Suleika R. Fonseca
                Saldivar, Deceased, and Alessandra Juliette Garcia, Deceased,
                                         Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVA000356D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        A copy of Appellant’s notice of appeal was filed in this court on December 27, 2019.
The notice does not certify that it was served on each court reporter responsible for preparing the
reporter’s record. Contra TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).
       In our December 27, 2019 letter, we instructed Appellant to file an amended notice of
appeal certifying proper service on the responsible court reporter(s) by January 6, 2020. To date,
Appellant has not filed an amended notice of appeal.
        We ORDER Marco A. Montemayor, Webb County Attorney, to file an amended notice
of appeal in compliance with section 51.017(a) within TEN DAYS of the date of this order. See
id. If Appellant fails to timely file the amended notice, we will order Marco A. Montemayor to
appear before this court and show cause why he should not be held in contempt for failing to file
the amended notice of appeal.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court